exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]












August 7, 2018
Personal & Confidential
Thomas R. Cannell, D. V. M.
7722 East Roseland Drive
La Jolla, CA 92037
Dear Tom:
It is my pleasure to offer you the position of President and Chief Executive
Officer for Sesen Bio, Inc. (“the Company” or “Sesen Bio”) reporting to the
Board of Directors (the “Board”). This letter summarizes important details about
your employment, should you accept this offer. This letter agreement shall be
effective on the date hereof.
1.    Title, Position and Duties: You will hold the position of President and
Chief Executive Officer with the Company, and you will report to the Board. You
will have such duties and responsibilities as are usually performed by the
President and Chief Executive Officer of a Delaware corporation, including such
duties as are reasonably and appropriately delegated to you from time to time by
the Board, consistent with your position as President and Chief Executive
Officer, and you will have the authority and resources consistent with such
positions, subject to adjustments in resources consistent with normal operating
decisions of a board of directors in the event of changes in strategy or
programs or any other changes to resources that are reasonable in light of the
Company’s then current financial condition. The Company will not assign any
position, title, duties, or responsibilities to you that are inconsistent with
the position of President and Chief Executive Officer.
2.    Full-Time and Best Efforts: As Sesen Bio’s President and Chief Executive
Officer, which is a full-time position, we expect that you will devote
substantially all of your working time to the performance of your Company duties
in a satisfactory manner and to the best of your abilities at all times. You
shall not engage in any other business or occupation during your employment
here, including, without limitation, any activity that conflicts with the
interests of the Company, interferes with the proper and efficient performance
of your duties for the Company, or interferes with your exercise of judgment in
the Company’s best interests. You will be permitted to serve (i) on one outside
for-profit board, subject to written pre-approval of the Board, which approval
shall not be unreasonably withheld, delayed or conditioned, and/or (ii) as




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








an officer, director or trustee of any charitable or non-profit organization,
without the Company’s prior consent while you are employed by the Company,
provided that such services do not interfere with the performance of your duties
to the Company, your obligations hereunder or represent an actual or apparent
conflict of interest with your role at the Company.
3.    Board: During the term of your service as President and Chief Executive
Officer of the Company, you shall be nominated for election to the Board. Your
service as a member of the Board, which is subject to Board election and removal
provisions under the Company’s charter and Delaware law, will terminate
automatically upon the termination of your employment with the Company for any
reason. You agree to tender your written resignation from the Board, effective
as of the date of termination of your employment, within 10 days following the
date of such termination of employment.
4.Compensation: You shall receive an annualized salary of $520,000 (“Base
Salary”), pro-rated for the calendar year 2018, and paid in accordance with the
Company's standard payroll practices, and subject to all applicable tax
reporting and withholding. Your salary will be reviewed not less frequently than
annually and shall be subject to increase (but not decrease) from time to time,
as determined by the Board.
5.Annual Bonus: You will be eligible for an annual target bonus of up to 50% of
your base salary, pro-rated for the 2018 bonus year, based upon achievement of
both corporate and individual goals, as determined by the Board or a designed
committee of the Board. The determination of whether a bonus will be granted,
and the amount of any such bonus, will be solely determined by the Board or a
designated committee of the Board in its reasonable good faith discretion. All
annual bonuses, if any, will be payable no later than March 15 of the year
following the year in which they were earned. Please note that you must be
employed on the date bonuses, if any, are paid, in order to be eligible for and
to earn such a payment, as such bonuses also serve as retention incentives.
6.Stock Option: Subject to and upon approval by the Board or a designated
committee of the Board, you will be granted a nonstatutory stock option to
purchase 1,350,000 shares of Common Stock, $0.001 par value per share, of the
Company (the “Common Stock”), which option is granted pursuant to the inducement
grant exception under Nasdaq Rule 5635(c)(4) and not pursuant to the Company’s
2014 Stock Incentive Plan (the “Plan”) or any other equity incentive plan of the
Company, as an inducement that is material to your employment with the Company
(the “Inducement Grant”). The Inducement Grant shall have an exercise price
equal to the closing price of the Common Stock on the Nasdaq Global Market on
the date of such grant and shall vest as to 25% of the shares subject to such
option on the first anniversary of the date of




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








grant of the option and as to an additional 6.25% of the shares underlying the
option at the end of each successive three-month period thereafter until the
fourth anniversary of the date of grant of the option. The Inducement Grant
shall be subject to such other terms as are customary for the Company’s options
under the Plan and the previously approved form of stock option agreement under
the Plan. The Board will consider annually whether to grant additional equity
awards to its employees and you will be eligible to be considered for such
additional annual equity grants.
7.    Employee Benefits; Expenses: The Company offers a comprehensive benefit
package that includes group health, dental and vision plans as well as life and
disability and time-off benefits. Your eligibility to participate in these plans
and receive benefits thereunder is subject to the plan documents governing such
benefits. Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion with or without
prior notice.
The Company shall pay you $280,000 in connection with your relocation to the
Philadelphia, PA area. Should you voluntarily terminate your employment with the
Company without Good Reason or your employment is terminated for Cause pursuant
to Section 11 herein within two years of the date of this Agreement, you agree
to pay the Company the total sum of your relocation payment within thirty (30)
days from your termination date.
Please also note that all in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by you during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.
8.Vacation Time: As a full time employee of the Company, you are eligible for up
to fifteen (15) paid vacation days that are accrued on a monthly basis at a rate
of 1.25 days (10 hours) per month of full time employment. The use of vacation
is governed by the Company’s vacation pay policy.
9.Term of Employment; Restrictive Covenant Agreement: It is important for you to
understand that you are an employee “at will”. This means that you have the
right to terminate your employment relationship with Sesen Bio at any time for
any or no reason. Similarly, the




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








Company has the right to terminate its employment relationship with you at any
time for any or no reason. As a condition of your employment with the Company,
you will be required to execute the enclosed Employee Non-Competition,
Non-Solicitation, Confidentiality, and Assignment Agreement. Your employment and
this letter will be governed by the laws of the Commonwealth of Pennsylvania.
10.Severance Benefits: Notwithstanding the foregoing, in the event that Sesen
Bio terminates your employment without “Cause” or you resign with “Good Reason”
(each term as defined below and in either case a “Qualifying Termination”), you
will be eligible for the benefits outlined in sub-paragraphs A or B below (the
“Severance Benefits”), subject to the terms set forth in this letter:
A.If a Qualifying Termination occurs: (i) Sesen Bio will pay you severance in
the form of (1) continuation of your base salary for a total of 12 months
(“Severance Period”), such amount to be paid in accordance with the Company’s
then current payroll practices, except as otherwise specified in this letter,
beginning on the Company’s first regular payroll date that occurs after the
Payment Date (as defined below) and (2) an amount equal to your annual target
bonus payment (as described in section 5) for the year in which the termination
of employment occurs, prorated for the portion of the year in which you are
employed, to be paid on the first regular payroll date that occurs after the
Payment Date, and (ii) subject to the terms and conditions provided for in
COBRA, and subject to your timely election of COBRA and copayment of premium
amounts at the active employee’s rate, the Company shall pay its then current
share of premium payments for group health and dental insurance after the
termination date through the earliest of (1) your Severance Period as outlined
above, (2) the date you become employed with benefits substantially comparable
to the benefits provided under the corresponding Company plan, and (3) the date
you become ineligible for COBRA benefits; provided, however, that such
Company-paid premiums may be recorded as additional income pursuant to Section
6041 of the Internal Revenue Code of 1986, as amended (the “Code”) and not
entitled to any tax qualified treatment to the extent necessary to comply with
or avoid the discriminatory treatment prohibited by the Patient Protection and
Affordable Care Act of 2010 and the Health Care and Education Reconciliation Act
of 2010 or Section 105(h) of the Code. You shall be responsible for the entire
COBRA premium should you elect to maintain this coverage after the earliest of
the dates specified in sections 10.A.(ii)(1)-(3) above.
B.If a Qualifying Termination occurs within eighteen (18) months after a Change
in Control Transaction (as defined below), then in lieu of the severance and
other payments




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








and benefits set forth under Section 10.A.i.: (i) you will be eligible for
continuation of your base salary for a total of twenty-four (24) months (“CIC
Severance Period”), such amount to be paid in accordance with the Company’s then
current payroll practices, except as otherwise specified in this letter,
beginning on the Company’s first regular payroll date that occurs after the
Payment Date (as defined below) and; (ii) Sesen Bio will pay to you an amount
equal to two times your annual target bonus payment (as described in section 5)
for the year in which termination occurs, to be paid on the Company’s first
regular payroll date that occurs after the Payment Date; (iii) accelerated
vesting of 100% of your then outstanding unvested equity grants; and (iv)
subject to the terms and conditions provided for in COBRA, and subject to your
timely election of COBRA and copayment of premium amounts at the active
employee’s rate, the Company shall pay its then current share of premium
payments for group health and dental insurance after the termination date
through the earliest of (1) your CIC Severance Period as outlined above, (2) the
date you become employed with benefits substantially comparable to the benefits
provided under the corresponding Company plan, and (3) the date you become
ineligible for COBRA benefits; provided, however, that such Company-paid
premiums may be recorded as additional income pursuant to Section 6041 of the
Internal Revenue Code of 1986, as amended (the “Code”) and not entitled to any
tax qualified treatment to the extent necessary to comply with or avoid the
discriminatory treatment prohibited by the Patient Protection and Affordable
Care Act of 2010 and the Health Care and Education Reconciliation Act of 2010 or
Section 105(h) of the Code. You shall be responsible for the entire COBRA
premium should you elect to maintain this coverage after the earliest of the
dates specified in sections 10.B.(iv)(1)-(3) above.
For the sake of clarity, it shall not be a “Qualifying Termination” if your
employment terminates because of your death or due to your suffering a
Disability (as defined below).
C.    The Severance Benefits will be subject to the following terms:
i.Solely for purposes of Section 409A of the Code, each salary continuation
payment is considered a separate payment.
ii.Any Severance Benefit under this offer letter will begin only upon the date
of your “separation from service” (as defined under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §1.409A-1(h)) which occurs on or after the date of
termination of the employment. To the extent that the termination of your
employment does not constitute a separation from service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by you to the
Company, or




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








any of its parents, subsidiaries or affiliates, at the time your employment
terminates), any severance benefits payable that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation from service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this section shall not cause any forfeiture of benefits on your
part, but shall only act as a delay until such time as a “separation from
service” occurs.
Further, if you are a “specified employee” (as that term is used in Section 409A
of the Code and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any severance benefits payable
hereunder that constitute non-qualified deferred compensation under Section 409A
of the Code shall be delayed until the earlier of (i) the business day following
the six-month anniversary of the date your separation from service becomes
effective, and (ii) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the Company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid you prior to that date as described above.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provision of this letter agreement is determined to constitute
deferred compensation subject to Section 409A of the Code, but do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.
iii.Sesen Bio’s obligations to make the above Severance Benefits payments will
be contingent upon your execution of and compliance with a release of claims in
a form reasonably acceptable to the Company (the “Release”), which Release must
be signed and any applicable revocation period with respect thereto must have
expired by the sixtieth (60th) day following the date of termination (i.e., last
employment day with the Company). The Severance Benefits payments shall be paid
or commence on the first payroll period following the date the waiver and
release becomes effective (the “Payment Date”). Notwithstanding the foregoing,
if the 60th day following the date of termination occurs in the calendar year
following the termination, then the Payment Date shall be no earlier than
January 1 of such subsequent calendar year. In addition, you must comply with
all post-employment obligations, including those in the Employee
Non-Competition, Non- Solicitation, Confidentiality and Assignment Agreement
that you shall sign as a condition of




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








employment, in order to be entitled to the Severance Benefits. In the event that
you are in breach of any post-employment obligations, the Company shall cease
providing the Severance Benefits.
iv.The Company’s obligations to pay or provide the Severance Benefits will be
contingent upon your having tendered your resignation from the Board (and any
other boards on which you serve at the request of the Company), effective as of
the date of termination.
v.You agree to give prompt written notice of any reemployment during the
Severance Period that results in eligibility for comparable medical and dental
benefits. If the Company makes any overpayment of COBRA Benefits, you agree to
promptly return any such overpayment to the Company. The foregoing shall not
create any obligation on your part to seek reemployment after the date of
termination of your employment.
11.    Definitions: For purposes of this letter agreement, “for Cause” shall
mean the Company has complied with the “Cause Process”, as defined below,
following your committing one or more of the following (each a “Cause
Condition”): (i) an act of material dishonesty involving the Company,
embezzlement, or misappropriation of assets or property of the Company; (ii)
gross negligence or willful misconduct in connection with the performance of
your duties, theft, fraud or breach of fiduciary duty to the Company; (iii) your
willful, sustained, or repeated failure to substantially perform the duties or
obligations of your position (other than due to illness or injury); (iv) a
violation of federal or state securities law; (v) the conviction of a felony or
any crime involving moral turpitude, including a plea of nolo contendere; (vi) a
material breach of any of the Company’s written policies related to conduct,
ethics, equal employment or harassment; or (vii) a material breach of your
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement.
“Cause Process” shall mean that (i) the Company reasonably determines, in good
faith, that one of the Cause Conditions has occurred; (ii) the Company notifies
you in writing of the first occurrence of the Cause Condition within thirty (30)
days of the Board becoming aware of such condition; (iii) the Company cooperates
in good faith with your efforts, for a period not less than thirty (30) days
following such notice (the “Cause Cure Period”), to remedy the Cause Condition;
(iv) notwithstanding such efforts, the Cause Condition continues to exist; and
(v) the Company terminates your employment within thirty (30) days after the end
of the Cause Cure Period, provided that the Company will not be required to
provide a Cause Cure Period in the event that a Cause Condition (x) is of the
type described in clauses (iv) or (v) of the first sentence




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








of this Section 11; (y) is incapable of being cured; or (z) is required to be
publicly disclosed under applicable securities law or stock exchange rule.
If you cure to the Company’s satisfaction any Cause Condition during the
applicable Cause Cure Period, Cause shall be deemed not to have occurred. If the
Company is not required to provide a Cause Cure Period, the Cause Process will
be satisfied if the Company notifies you in writing of the first occurrence of
the Cause Condition within thirty (30) days of the Board becoming aware of such
condition and terminates your employment within thirty (30) days of such notice.
You are eligible for no more than two “cure” opportunities during your
employment.
“Change in Control Transaction” shall mean (i) a merger or consolidation of the
Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company or the surviving, resulting or
parent corporation, as the case may be, (ii) a transfer of shares representing
fifty percent (50%) or more of the voting power of the Company to any person who
was not, on the Effective Date, a holder of stock of any class or preference or
any stock option of the Company, (iii) a liquidation of the Company, or (iv) a
sale or other disposition of all or substantially all of the Company’s assets.
“Good Reason” shall mean you have complied with the “Good Reason Process” as
defined below, following the occurrence of one or more of the following events:
(i) any material diminution in your duties, authority or responsibilities, (ii)
any material diminution in your base compensation; (iii) the relocation of your
primary place of work more than fifty (50) miles from Philadelphia, PA, or (iv)
the material breach by the Company of any provision of this letter agreement or
any other employment-related agreement between the Company and you (as defined
below).
“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) you terminate your employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








“Disability” shall mean your inability (as determined by the Company in good
faith) to perform the essential functions of your position due to physical or
mental disability (after taking into account the Company’s obligation to provide
reasonable accommodations in accordance with the Americans with Disabilities Act
of 1990 or analogous state law), which continues for a period of 90 days
(whether or not consecutive) during any 12-month period. In connection with any
determination regarding your possible Disability, you shall have the right to
provide to the Company, and the Company shall consider in good faith, any
physical or mental evaluation performed by a competent physician of your
selection.
12.    Modified Section 280G Cutback: Notwithstanding any other provision of
this Agreement, except as set forth in Section 12.B, in the event that the
Company undergoes a “Change in Ownership or Control” (as defined below), the
following provisions shall apply:
A.The Company shall not be obligated to provide to you any portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess
parachute payments” (as defined in Section 280G(b)(1) of the Code) for you. For
purposes of this Section 12, the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Payments” and the aggregate amount
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”
B.Notwithstanding the provisions of Section 12.A, no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation Section
1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount of any
additional taxes that would be incurred by you if the Eliminated Payments
(determined without regard to this sentence) were paid to you (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of your “base amount” (as defined in Section
280G(b)(3) of the Code), and any withholding taxes). The override of such
reduction in Contingent Compensation Payments pursuant to this Section 12.B
shall be referred to as a “Section 12.B Override.” For purpose of this
paragraph, if any federal or state income taxes would be attributable to the
receipt of any Eliminated Payment, the amount of such taxes shall be computed by
multiplying the amount of the Eliminated Payment by the maximum combined federal
and state income tax rate provided by law.




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








C.For purposes of this Section 12 the following terms shall have the following
respective meanings:
i.“Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
ii.“Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.
D.Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 12.D. Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 12.B Override is applicable.
Within 30 days after delivery of such notice to you, you shall deliver a
response to the Company (the “Executive Response”) stating either (A) that you
agree with the Company’s determination pursuant to the preceding sentence or (B)
that you disagrees with such determination, in which case you shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 12.B Override
is applicable. In the event that you fail to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final. If
you state in the Executive Response that you agree with the Company’s
determination, the Company shall make the Potential Payments to you within three
(3) business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If you state in the Executive Response that you disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








Response, you and the Company shall use good faith efforts to resolve such
dispute. If such dispute is not resolved within such 60-day period, such dispute
shall be settled exclusively by arbitration in Pennsylvania, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The
Company shall, within three (3) business days following delivery to the Company
of the Executive Response, make to you those Potential Payments as to which
there is no dispute between the Company and you regarding whether they should be
made (except for any such Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). The balance of the Potential Payments shall be made within three
(3) business days following the resolution of such dispute.
E.The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by you for purposes of Section 4999(a) of the Code,
and the denominator of which is the actual amount to be received by you in
respect of the applicable Contingent Compensation Payment. For example, in the
case of an equity grant that is treated as contingent on the Change in Ownership
or Control because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








F.    The provisions of this Section 12 are intended to apply to any and all
payments or benefits available to you under this Agreement or any other
agreement or plan of the Company under which you receive Contingent Compensation
Payments.
13.    General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter agreement. You also agree that you will not disclose to
anyone at the Company, bring onto Company premises, or use in the course of your
employment at the Company, any confidential information or trade secrets
belonging to any former employer or to any other entity.
After the Effective Date, this letter (and Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement, the plans,
documents, and policies referenced herein) shall constitute our entire agreement
regarding the terms and conditions of your employment with the Company and shall
supersede any prior agreements or other promises or statements (whether oral or
written) regarding the terms of your employment. The terms described herein
cannot be modified except in writing by you and the Company. Failure of either
party to this letter agreement to insist upon strict compliance with any of the
terms, covenants or conditions hereof will not be deemed a waiver of such terms,
covenants or conditions. In the event of any inconsistency between this letter
agreement and any other contract between the Company and you, including the
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement, the provisions of this letter agreement will prevail.
We are thrilled to have you join the leadership team at Sesen Bio. Please
contact me if you have any questions or need more information.




























245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550

--------------------------------------------------------------------------------

exhibit101tcannellemp_image1.gif [exhibit101tcannellemp_image1.gif]








Sincerely,


/s/ Wendy L. Dixon, Ph.D.


Wendy L. Dixon, Ph.D.
Chair of the Compensation Committee of the Board of Directors
I accept the above terms of employment as stated:
/s/ Thomas R. Cannell, D.V.M.         August 7, 2018            
Thomas R. Cannell, D.V.M.    Date
Enclosure:
•
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

[Signature Page to Thomas Cannell Employment Letter]




245 First Street, Suite 1800, Cambridge, MA 02142 PHONE: 617-444-8550